internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr date date distributing distributing distributing corp controlled state e shareholder i shareholder ii shareholder iii business a business b city c city d x y z date date date date o p q dear this letter responds to your request for rulings about the federal_income_tax consequences of a proposed transaction the information submitted and considered in your request is summarized below shareholder i shareholder ii and shareholder iii own o p and q respectively of distributing distributing is the common parent of a consolidated_group consisting of distributing distributing distributing corp and controlled distributing distributing distributing corp and controlled use the accrual_method of accounting and file their consolidated federal_income_tax returns on a calendar_year basis distributing is a holding_company that owns of distributing distributing is an intermediate holding_company that owns of the stock of distributing and corp distributing and corp are engaged in business a in city c and city d respectively both distributing and corp are subject_to the regulatory authority of x a state e agency and y a federal_agency which regulate business a distributing and distributing as holding_companies are subject_to the regulatory authority of z a federal_agency distributing owns of controlled controlled was formed by distributing on date to conduct business b in which it has been engaged for more than five years business b is regulated by y and x only because controlled is owned by distributing on date distributing acquired the stock of corp in a transaction in which gain_or_loss was recognized by the selling shareholders on date distributing contributed the stock of distributing and corp to distributing in exchange for of distributing 2’s stock in a transaction represented to qualify under sec_351 from date until present distributing has owned of the stock of distributing and corp during the last two years x and y have become increasingly concerned that business b as conducted by controlled exposes distributing to economic risks on date to address the regulatory concerns of both x and y distributing signed an agreement under which distributing agreed to sell or distribute its ownership in controlled distributing has been unable to sell controlled and under the agreement will be required to distribute its ownership in controlled to distributing distributing and distributing have been informed by z that the holding_companies will be subject_to additional regulatory burdens scrutiny and review if either continues to own controlled including requirements that the holding_company owning controlled maintain additional loss_reserves and capital and limit its debt leverage to allow distributing to meet its agreement with x and y and to allow distributing and distributing to avoid the additional regulatory burdens and restrictions that will be imposed by z the following transaction has been proposed upon approval by x and y with respect to the merger hereinafter defined and distribution and by z with respect to distribution and distribution and the issuance by the internal_revenue_service of the rulings requested herein the transactions will be completed in the sequences set forth below a b c first corp will merge with and into distributing with distributing surviving the merger in the merger distributing as the sole shareholder of corp will receive solely stock of distributing the separate corporate existence of corp will cease as a result of the merger and business a as conducted by distributing before the merger and business a as conducted by corp before the merger will be continued by distributing after the merger second distributing will distribute all of the common_stock of controlled controlled common_stock to distributing the first distribution third distributing will distribute all of the controlled common_stock to distributing the second distribution and d fourth distributing will distribute all of the controlled common_stock to its shareholders the third distribution pro_rata with respect to their ownership of distributing common_stock distributing common_stock collectively the first second and third distributions are referred to as the distributions the following representations have been made in connection with the merger following the merger corp will cease its separate corporate existence and the assets and liabilities of corp will become assets and liabilities of distributing the merger of corp with and into distributing with distributing surviving will qualify as a reorganization described in sec_368 the following representations have been made in connection with the distributions no part of the consideration to be distributed by distributing in the third distribution is being received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the consideration to be distributed by distributing in the second distribution is being received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the consideration to be distributed by distributing in the first distribution is being received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information provided on behalf of distributing is representative of distributing 1's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the financial information provided on behalf of distributing is representative of distributing 2's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information provided on behalf of distributing is representative of distributing 3's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information provided on behalf of controlled is representative of controlled’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distributions distributing distributing and distributing on the one hand and controlled on the other hand will each continue the active_conduct of their respective trades_or_businesses independently and with their separate employees distributing distributing distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distributions the distribution of controlled common_stock by distributing will be pro_rata with respect to the holders of distributing common_stock the distribution of controlled common_stock by distributing to distributing in the first distribution is carried out for the corporate business_purpose of compliance with the state e agency x’s determination_letter requiring the divestiture of controlled the distribution of controlled common_stock in the first distribution is motivated in whole or substantial part by this corporate business_purpose the distribution of controlled common_stock by distributing to distributing in the second distribution is carried out for the corporate business_purpose of avoiding the additional regulatory requirements that would be imposed upon distributing or distributing by z if distributing were to hold controlled common_stock the distribution of controlled common_stock in the second distribution is motivated in whole or substantial part by this corporate business_purpose the distribution of controlled common_stock by distributing to the shareholders of distributing in the third distribution is carried out for the corporate business_purpose of avoiding the additional regulatory requirements that would be imposed upon distributing by z if distributing were to hold controlled common_stock the distribution of controlled common_stock in the third distribution is motivated in whole or substantial part by this corporate business_purpose immediately after the distributions at least percent of the fair_market_value of the gross assets of distributing will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distributions at least percent of the fair_market_value of the gross assets of distributing will consist of stock of corporations at least percent of the fair_market_value of whose gross assets will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 distributing distributing and distributing are not s_corporations within the meaning of sec_1361 and there is no plan or intention by distributing distributing distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distributions there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distributions there is no plan or intention to liquidate distributing distributing distributing or controlled to merge distributing distributing distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the distributions except in the ordinary course of business neither distributing nor any of its subsidiaries have accumulated their receivables or made extraordinary payment of their payables in anticipation of the distributions after the distributions distributing will continue to hold certain deposits of controlled in the ordinary course of distributing 1’s business except for distributing 1’s indebtedness to controlled for this deposit liability no intercorporate debt will exist between distributing or any of its subsidiaries on the one hand and controlled on the other hand at the time of or subsequent to the distributions immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations under sec_1_1502-13 and sec_1 as in effect at the time of the distributions immediately before and immediately after the distributions none of distributing distributing and distributing will have an excess_loss_account with respect to the stock of any subsidiary payments made in connection with all continuing transactions if any between distributing or its subsidiaries and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no party to the distributions is an investment_company as defined in sec_368 and iv none of distributing distributing distributing corp and controlled is or will be a foreign_corporation no money or property other than controlled common_stock will be received by distributing distributing distributing or the shareholders of distributing in connection with the distributions for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution based solely on the information submitted and the representations set forth above we rule as follows distributing will recognize no gain_or_loss upon the distribution of the controlled common_stock to distributing in the first distribution sec_355 distributing will recognize no gain_or_loss and no amount of gain_or_loss will be included in the income of distributing upon the receipt of the controlled common_stock from distributing in the first distribution sec_355 revrul_62_138 1962_2_cb_95 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of distributing after the first distribution will equal the basis of the distributing common_stock held by distributing immediately before the first distribution allocated in proportion to their relative fair market values in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled common_stock received by distributing will include distributing 2’s holding_period of the distributing common_stock on which the distribution of the controlled common_stock by distributing will be made provided that such distributing common_stock is held as a capital_asset on the date of the first distribution sec_1223 sec_1_1223-1 the current and accumulated_earnings_and_profits of distributing shall be adjusted as required under sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will recognize no gain_or_loss on the distribution of controlled common_stock to distributing in the second distribution sec_355 distributing will recognize no gain_or_loss and no amount of gain_or_loss will be included in the income of distributing upon the receipt of the controlled common_stock from distributing in the second distribution sec_355 revrul_62_138 1962_2_cb_95 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of distributing after the second distribution will equal the basis of the distributing common_stock held by distributing immediately before the second distribution allocated in proportion to their relative fair market values in accordance with sec_1 a sec_358 and sec_358 the holding_period of the controlled common_stock received by distributing will include distributing 3’s holding_period of the distributing common_stock on which the distribution of the controlled common_stock by distributing will be made provided that such distributing common_stock is held as a capital_asset on the date of the second distribution sec_1223 sec_1_1223-1 the current and accumulated_earnings_and_profits of distributing shall be adjusted as required under sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will recognize no gain_or_loss on the distribution of controlled common_stock to its shareholders in the third distribution sec_355 the shareholders of distributing will recognize no gain_or_loss and no amount of gain_or_loss will be included in the income of any shareholder of distributing on the receipt of controlled common_stock from distributing in the third distribution sec_355 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of each shareholder of distributing after the third distribution will equal the basis of the distributing common_stock held by each shareholder immediately before the third distribution allocated in proportion to their relative fair market values in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of controlled common_stock received by a shareholder of distributing in the third distribution will include the holding_period of the distributing common_stock on which the distribution of the controlled common_stock by distributing will be made provided that such distributing common_stock is held as a capital_asset on the date of the third distribution sec_1223 sec_1_1223-1 the current and accumulated_earnings_and_profits of distributing shall be adjusted as required under sec_312 and sec_1_312-10 and sec_1_1502-33 we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding whether sec_351 applied to the formation of distributing or whether the merger of corp into distributing is described in sec_368 temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_355 and sec_358 have not yet been adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of revproc_2000_1 i r b which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings in this letter are based on the facts and representations submitted under perjury in support of the request verification of that information may be required as part of the audit process this ruling letter has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely associate chief_counsel corporate by lewis k brickates assistant to branch chief corporate
